Judgment and order denying motion for a new trial reversed on the law and facts and a new trial granted, with costs to the appellant to abide the event. Memorandum. The form of the bank account raises the presumption of survivorship. This presumption is fortified by the testimony of Rosalie Larcher. The plaintiff has not presented evidence sufficient to overcome this presumption and testimony. The testimony for plaintiff all relates to the control of the bank book by defendant Ida Dolan, and does not bear directly upon the intention of the deceased as to survivorship. All concur.